                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY RIVERA,
                                   7                                                       Case No. 4:19-cv-02515-KAW
                                                          Plaintiff,
                                   8                                                       ORDER TO SHOW CAUSE FOR
                                                   v.                                      FAILURE TO APPEAR AT THE CASE
                                   9                                                       MANAGEMENT CONFERENCE
                                         NATIONAL NUCLEAR SECURITY
                                  10     ADMINISTRATION, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On August 13, 2019, the Court held a case management conference, where Plaintiff did not

                                  14   appear.

                                  15             Accordingly, counsel for Plaintiff is ORDERED TO SHOW CAUSE, in writing, by no

                                  16   later than August 23, 2019, why they should not pay monetary sanctions in the amount of $500 for

                                  17   their failure to appear at the case management conference.

                                  18             IT IS SO ORDERED.

                                  19   Dated: August 14, 2019

                                  20                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
